DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant filed the Declaration under 37 CFR 1.132 of Preston Moore (“Moore Declaration”).  The Moore Declaration, shows data, which demonstrates synergy of the claimed combination of compounds against three cell lines of melanoma.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Crissa Cook on October 18, 2021.  The application has been amended as follows.  
Please re-write claims 1,2 and 4-7 as follows:

1. A method of treating a patient suffering from melanoma, comprising the step of administering to the patient an anticancer composition comprising the combination of synergistically effective amounts of at least one curcumin component comprising curcumin, at least one harmine component comprising harmine, and at least one isovanillin component comprising isovanillin

2. The method of claim 1, wherein said curcumin is

4. The method of claim 1, wherein said isovanillin is 

5. (Original) The method of claim 1, wherein the ratio of said at least one curcumin component, said at least one harmine component, and said at least one isovanillin component is 

6. (Original) The method of claim 1, wherein the at least one isovanillin component at least one harmine component at least one curcumin component

7. (Original) The method of claim 1, wherein said at least one curcumin component consists consists consists 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627